Citation Nr: 1039236	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  02-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury, to include post-traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Puerto Rico 
National Guard, including a period of ACDUTRA from January 16, 
1961, to February 23, 1961.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that denied 
service connection for residuals of a left hip injury, to include 
post-traumatic arthritis.  The appellant timely appealed.

In January 2004, the appellant withdrew his prior request for a 
Board hearing, in writing.  In March 2004, August 2005, and 
August 2006, the Board remanded the matter for additional 
development.

In a January 2009 decision, the Board denied service connection 
for residuals of a left hip injury, to include post-traumatic 
arthritis.

The appellant appealed the January 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for Remand, the parties moved to vacate the Board 
decision and remand the case to the Board.  The Court granted the 
Joint Motion in December 2009.  Thereafter, the case was returned 
to the Board.


FINDING OF FACT

Left hip arthritis permanently increased in severity during a 
period of ACDUTRA.  


CONCLUSION OF LAW

Left hip arthritis was aggravated during a period of ACDUTRA.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for left hip arthritis, the Board finds that any failure on the 
part of VA to notify and/or develop this claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered 
prejudicial to the appellant.  The Board will therefore proceed 
to consider the claim on the merits.  

The appellant contends that his residuals of a left hip injury, 
to include post-traumatic arthritis, are the result of 
aggravation of a pre-existing injury or disability in service.

Applicable law provides that service connection may be granted 
for disability resulting from personal injury suffered or disease 
contracted during active military, naval, or air service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  The term "active 
military, naval, or air service" includes active duty, and "any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training."  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.6(a) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. 3.307, 3.309 (2010).

The record does not show that the appellant had active service 
other than ACDUTRA and INACDUTRA.  Nor does it show that service 
connection has been granted for any disability.  Therefore, until 
service connection is granted for a disability, he is not 
considered a Veteran for VA compensation purposes, and is not 
entitled to the presumptions accompanying Veteran status.  See 
38 C.F.R. §§ 3.1(d) and 3.6(a) (2010).  The presumptions of 
soundness and aggravation do not apply to periods of ACDUTRA or 
INACDUTRA.

On appellant's service "Report of Medical History" completed by the 
appellant at the time of his enlistment in the Puerto Rico National 
Guard in December 1960, the appellant indicated that his health was 
excellent.  He reported no illness or injury other than mumps.

Service treatment records at the time of the appellant's ACDUTRA 
examination on January 17, 1961, indicate that the appellant reported 
being hospitalized in 1959 for a dislocated hip, and that he was in a 
hip spica for one month.  The appellant reported no further problems 
with his hip.  

On January 25, 1961, the appellant reportedly fell and hurt his left 
hip and knee.  Although X-rays appeared negative, the appellant was 
referred for consultation and hospitalized on January 26, 1961.  At 
that time the appellant reported being involved in a motorcycle 
accident on November 24, 1959, and injuring his left hip.  The 1959 
injury had necessitated hospitalization and a hip spica for a total 
of six months.  The appellant also reported having continuing pain 
and stiffness of the hip, even on minimal activity; and that he 
currently had severe hip pain.     
      
Clinical evaluation during the appellant's January 1961 
hospitalization revealed over an inch of atrophy of the left thigh, 
as compared with the right thigh; and an antalgic gait.  There was 
rather marked stiffness of the left hip; flexion was nearly complete, 
but extension was limited.  There was marked limitation of external 
rotation and internal rotation, and tenderness to palpation about the 
hip.  X-rays taken of the pelvis revealed demineralization of the 
proximal portion of the left femur, marked narrowing of the hip 
joint, and irregularity in the acetabulum apparently at the site of 
old fractures.  The appellant was diagnosed with arthritis due to 
direct trauma, hip joint, left, secondary to old injury sustained in 
motorcycle accident.
      
Medical Board proceedings in January 1961determined that the 
appellant had arthritis in his left hip due to an old injury that 
existed prior to service and was not aggravated therein.  The 
determination was made by three members of the medical corps.  
      
A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).  The underlying disorder, as opposed 
to the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

In this case, an orthopedic surgeon, César Cintrón Valle, M.D., 
reviewed the appellant's outpatient treatment records from 1985, 
and his service treatment records from 1961.  In a January 2001 
letter, Dr. Cintrón Valle noted that the appellant had suffered 
an accident and sustained injury to his left hip prior to 
entering the National Guard.  Dr. Cintrón Valle opined that the 
existing lesion of the appellant's left hip was aggravated during 
ACDUTRA.  In a May 2005 letter, Dr. Cintrón Valle noted that the 
appellant had slipped and received trauma to the left hip during 
ACDUTRA; and that the hip dislocated and the appellant was 
hospitalized for treatment.  Dr. Cintrón Valle opined that the 
hip dislocation suffered during ACDUTRA was due to trauma when 
the appellant fell and was related to service, and not related to 
the prior condition of his hip.

The appellant underwent a VA examination in February 2005 for 
purposes of determining whether a worsening of his pre-existing 
left hip injury, to include post-traumatic arthritis, occurred 
during ACDUTRA.  The VA examiner reviewed the claims file, and 
Dr. Cintrón Valle's opinion.  The VA examiner opined that the 
etiology of the appellant's post-traumatic arthritis of the left 
hip was the November 1959 motorcycle accident.  The VA examiner 
opined that the fall during ACDUTRA acutely exacerbated the 
appellant's hip condition, but did not aggravate (permanently 
increase or worsen in severity) the left hip condition.  The VA 
examiner specifically challenged the opinion by Dr. Cintrón Valle 
that hip disability was aggravated in service.  It was noted that 
the X-ray findings during hospitalization in 1961 of severe 
arthritis, muscle atrophy, stiffness and pain would not have 
developed in the short period the appellant was on ACDUTRA.  It 
was felt that this was a long-standing process; and that the fall 
in service represented an acute exacerbation and not a permanent 
aggravation of the underlying left hip disability.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the February 2005 VA examiner's opinion to be 
probative on the questions of causation and aggravation.  The 
examiner noted the post-traumatic arthritis of the left hip as 
caused by the November 1959 motorcycle accident.  In support of 
the opinion, the examiner also noted X-ray findings during the 
hospitalization in 1961 of severe arthritis and muscle atrophy, 
which, according to the examiner, would not have developed during 
the short period of ACDUTRA.  On the other hand, the examiner did 
not comment as to whether the ACDUTRA injury caused any permanent 
increase in the current severity of appellant's left hip 
arthritis, or why such a permanent increase did not occur.  He 
also did not address the fact that the appellant asserted that 
his left hip was caused to dislocate/subluxate as a result of the 
injury, and that he thereafter reduced it himself, prior to his 
hospitalization.  

In March 2009, the appellant additionally submitted a medical 
physiatric report from Ricardo A. Rodriques Navarro, M.D., 
opining that the traumatic dislocation of the ball from the hip 
socket following the fall [during ACDUTRA] likely led to the 
development of the appellant's left hip arthritis, and while 
there are no contemporaneous medical findings of a dislocation of 
the left hip following the fall during ACDUTRA, there is also no 
evidence that directly contradicts the appellant's assertion that 
he reduced his left hip dislocation prior to his hospitalization.  

Accordingly, with two opinions in favor of a relationship between 
the ACDUTRA injury and the current diagnosis of post-traumatic 
osteoarthritis of the left hip and one against, the Board will 
give the Veteran the benefit of the doubt, and conclude that 
appellant's left hip arthritis was permanently worsened during 
ACDUTRA, and that service connection for left hip arthritis is 
warranted.  


ORDER

Service connection for left hip arthritis is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


